DETAILED ACTION 
The following is an examiner’s statement of reasons for allowance.  These two references are considered to be the closest prior art (see attached form PTO-892):  
US 2012/0077828 A1 by Axten et al. 
US 2013/0018038 A1 by Axten et al. 
They both disclose (see “Example 44” in each reference) the PERK inhibitor recited in instant claims 6 and 12.  The also describe this compound as being useful for treating lung cancer (see, e.g., para. 0381 and 0386 of the ‘038 publication, as well as para. 0411 and 0416 of the ‘828 publication).  Applicant’s own specification, on the other hand, discloses (see, e.g., the Examples at pp. 13 et seq.) how this compound is useful for mitigating “stretch-induced” mechanical damage to lung epithelial cells.  The examiner therefore finds the “effective dose of [the] PERK inhibitor to treat [] lung injury and/or inflammation” as recited in claims 6 and 12 to be nonobvi-ous over the teachings of these two prior art references.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allow-ance.”  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell,1 whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably on the afternoon of a Tuesday or Thursday, and are available in-person at the examiner’s office in Alex-andria or by telephone or video conferencing.  To schedule an interview, please use the Auto-mated Interview Request system at www.uspto.gov/interviewpractice.  Information regarding 
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
    

    
        1 formerly “Theodore R. West”